EMPLOYMENT AGREEMENT

           EMPLOYMENT AGREEMENT (the "Agreement") dated as of July 9, 2003,
between NR Holdings, Inc., a Delaware corporation (the "Company"), and Robert W.
Schiller (the "Executive").

WITNESSETH:

WHEREAS, the Company desires to employ and retain the services of the Executive,
and the Executive desires to work for and be employed by the Company; and

WHEREAS, the Company and the Executive desire to set forth the terms and
conditions pursuant to which the Executive will be employed by the Company.

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and undertakings contained herein, and for such other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

           SECTION 1. Employment. The Company hereby employs the Executive, and
the Executive hereby accepts employment by the Company, upon the terms and
conditions hereinafter set forth.

           SECTION 2. Term. The employment of the Executive hereunder shall be
for the period commencing on July 9, 2003 (the "Commencement Date") and ending
on the fourth anniversary of the Commencement Date (the "Employment Period")
provided that the Executive’s employment hereunder may be terminated on an
earlier date in accordance with the provisions of this Agreement. For purposes
of this Agreement, all references to the "Termination Date" shall mean the last
day of the Executive’s employment under this Agreement.

           SECTION 3. Duties. During the Employment Period, the Executive shall
be employed as the Vice President of Internal Audit of the Company and shall
perform such duties consistent with such title and the delegation of authority
from the President or Chief Executive Officer of the Company and shall report to
such officer of the Company as determined by the President or Chief Executive
Officer of the Company. If requested by the Company, during the Employment
Period, the Executive shall also serve, without additional compensation, as the
Vice President of Internal Audit of any one or more direct or indirect
subsidiaries of the Company.

           SECTION 4. Time to be Devoted to Emplo moment. During the Employment
Period, the Executive shall devote substantially all of his or her working time,
attention and energies to the business of the Company to further the goals and
objectives of the Company and its direct and indirect subsidiaries. During the
Employment Period, without first obtaining the prior written approval of the
Chief Executive Officer, which approval shall not be unreasonably withheld,
Executive shall not directly or indirectly, own, manage, operate, invest in,
join, control or participate in the ownership, management or operation or
control of, or be connected as a director, officer, employee, partner, lender or
consultant or otherwise with, any business or organization; provided, however,
Executive need not obtain such prior written consent with respect to any passive
investment in any entity provided that the Executive is not required to devote
more than a nominal amount of his or her working time to such investment or
entity.

           SECTION 5. Compensation; Equity Grants, Benefits. (a) Base Salary.
The Company shall pay to the Executive an annual base salary (the "Base Salary")
during the Employment Period of $182,000 per annum, payable in installments in
accordance with the payroll practices for senior executives of the Company. The
Base Salary shall be subject to an annual review, and may be increased, but not
decreased, in the sole and absolute discretion of the Board of Directors or any
committee delegated such responsibility. Upon any such increase the term "Base
Salary" shall mean such increased amount.

                      (b) Annual Bonus. At such time that the Company
establishes a bonus plan for its senior executive officers, the Executive shall
be eligible to participate in such plan and, if determined in the sole judgment
of the Board of Directors or any committee that administers such bonus plan, to
receive an annual bonus in an amount up to 100% of the Executive's Base Salary
pursuant to such bonus plan. Notwithstanding the foregoing, nothing in this
Agreement shall be construed as requiring the Company to establish any bonus
plan or to pay to the Executive any annual bonus. The amount and timing of any
annual bonus that may be paid to the Executive will be in the sole discretion of
the Board of Directors or any committee that administers such bonus plan.

                      (c) RESERVED.

                      (d) Benefits. The Executive shall be eligible to
participate in, and receive benefits under, any pension, profit sharing,
medical, group health, hospitalization and disability insurance, stock purchase,
stock option, stock ownership, vacation or other employee benefit plan, program
or policy of the Company which may be in effect at any time during the course of
his or her employment by the Company and which shall be generally available to
senior executive officers of the Company occupying positions of comparable
status or responsibility, subj ect to the terms of such plans, programs or
policies. The Company and the Executive hereby waive any waiting period
contained in any benefit plan provided by the Company that would defer or delay
Executive's coverage by any medical, group health, hospitalization and
disability insurance.

                      (e) Indemnification. To the fullest extent permitted under
the law of the State of Delaware, the Company shall indemnify and hold harmless
the Executive, and advance payment to Executive for costs and expenses, for all
liability incurred by him to any third party as a result of the performance of
his or her duties under this Agreement, subject to the recoupment of such
advances by the Company if it is ultimately determined that the Executive was
not entitled to such indemnification.

           SECTION 6. Involuntary Termination. (a) Disability. If the Executive
is incapacitated or disabled (as determined by a physician mutually acceptable
to the Company and the Executive) by accident, sickness or otherwise so as to
render him mentally or physically incapable of performing the services required
to be performed by him under this Agreement (such condition being hereinafter
referred to as a "Disability") for an aggregate period of 180 days or more
during any twelve-month period (whether or not consecutive and after using up
any accrued vacation time), the Company may, at any time thereafter during the
continuation of such Disability, at its option, terminate the Employment Period
and the employment of the Executive under this Agreement immediately by giving
him written notice to that effect. Until the Executive’s employment hereunder
shall have been terminated in accordance with the immediately preceding
sentence, the Executive shall be entitled to receive the compensation and
benefits referred to in Section 5 notwithstanding any such Disability.

                      (b) Death. For the avoidance of doubt, if the Executive
dies during the Employment Period, the Employment Period and his or her
employment hereunder shall cease as of the date of his or her death.

           SECTION 7. Termination For Cause. (a) The Company may terminate the
employment of the Executive hereunder at any time for Cause (as hereinafter
defined) (such termination being referred to herein as a "Termination For
Cause") by giving the Executive written notice of such termination in accordance
with Section 7(b). As used in this Agreement, "Cause" means (i) the Executive’s
material breach of this Agreement, (ii) the Executive’s deliberate and repeated
disregard of lawful instructions of the Board of Directors of the Company, the
President, Chief Executive Officer or other officer of the Company to whom the
Executive reports that are consistent with the Executive’s position, (iii) the
Executive’s material neglect of duties (other than by reason of the Executive’s
Disability or death) or willful or intentional misconduct which is materially
harmful or injurious to the Company, (iv) committing acts of dishonesty
resulting or intending to result in personal gain or enrichment at the expense
of the Company, (v) willfully engaging in a criminal act or willful misconduct
which is materially detrimental to the Company’s business, reputation, character
or standing, (vi) alcohol or drug abuse by the Executive which impairs his or
her duties hereunder, or (vii) the conviction of the Executive for a felony or a
crime involving fraud, theft or dishonesty, or a guilty plea or plea of no
contest by the Executive to a felony or such a crime.

                      (b) Termination for Cause shall occur only if the Company
shall have given written notice to the Executive specifying the nature of the
breach or behavior, and, if the Termination for Cause is pursuant to clauses
(i), (ii) or (iii) of Section 7(a), the Executive fails to correct (if
correctable) such breach or behavior as soon as practicable thereafter but no
later than ten (10) days after receipt of the applicable notice; provided, that
there shall be only one notice and opportunity to correct with respect to
clauses (i), (ii) or (iii) of Section 7(a).

           SECTION 8. Termination Without Cause. The Company may terminate the
employment of the Executive hereunder without Cause (such termination being
hereinafter referred to as a "Termination Without Cause") by giving the
Executive written notice of such termination, such termination to take effect on
the date specified in such notice, which date shall not be earlier than the date
on which such notice is given.

           SECTION 9. Termination due to a Change in Control. The Executive may
terminate this Agreement and his or her employment hereunder within one year of
a Change in Control (as defined below) for Good Reason (as defined below) (such
termination being hereinafter referred to as a "Termination due to a Change in
Control"). A "Change in Control" shall be deemed to have occurred if (i) any
"person" or group of "persons" (as the term "person" is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) ("Person"),
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such Person) direct or indirect beneficial
ownership of securities of the Company representing 50% or more of the combined
voting power of the then outstanding securities of the Company (provided that
acquisitions by the Executive or any existing stockholder of the Company owning
more than 5% of the combined voting power of the then outstanding securities of
the Company as of the date of this Agreement shall be ignored for this purpose)
or (ii) a Person acquires (or has acquired during the twelve-month period ending
on the date of the most recent acquisition by such Person) assets (by merger or
otherwise) from the Company that have a total fair market value equal to or more
than 50% of the total fair market value of all of the assets of the Company
immediately prior to such acquisition. Notwithstanding the foregoing, for
purposes of clause (i), a Change in Control will not be deemed to have occurred
if the power to control (directly or indirectly) the management and policies of
the Company is not transferred from a Person to another Person; and, for
purposes of clause (ii), a Change in Control will not be deemed to occur if the
assets of the Company are transferred: (A) to a stockholder in exchange for his
or her stock, (B) to an entity in which the Company has (directly or indirectly)
more than 50% ownership, or (C) to a Person that has (directly or directly) more
than 50% ownership of the Company with respect to its stock outstanding, or to
any entity in which such Person possesses (directly or indirectly) more than 50%
ownership. As used in this Agreement, "Good Reason" means (i) the Executive is
assigned without his or her consent to a position with responsibilities and
duties of a materially lesser status than his or her responsibilities and duties
hereunder; (ii) the Company relocates Executive’s place of employment to a
location more than 50 miles from its location as of the date of this Agreement
without the Executive’s consent, (iii) there is a material reduction in the
aggregate benefits provided for under this Agreement, or (iv) the Company
breaches any material provision of this Agreement.

           SECTION 10. Effect of Termination.

                      (a) Definitions. For purposes of this Agreement, the terms
"Accrued Rights" and "Severance Payments" shall have the following meanings:

Accrued Rights. The Company shall pay Executive a one-time, lump-sum amount
equal to the sum of (A) his or her earned but unpaid Base Salary, pro-rated
through the Termination Date and (B) any unreimbursed business expenses or other
amounts due to Executive from the Company as of the Termination Date. In
addition, the Company shall provide to Executive all payments, rights and
benefits due as of the Termination Date under the terms of the Company’s
employee and fringe benefit plans, practices, programs and arrangements referred
to in Section 5 hereof (together with clauses (A) and (B), the "Accrued
Rights").


Severance Payments. At the times specified in Section 10(c) below, the Company
shall pay Executive an amount equal to 200% of his or her Base Salary
("Severance Payments").


                      (b) Termination for Cause; Disability; Death. Upon the
termination of the Executive's employment hereunder due to a Termination for
Cause, Disability or death, neither the Executive nor his or her beneficiary or
estate shall have any further rights or claims against the Company under this
Agreement or otherwise, except the Accrued Rights, which shall be paid to the
Executive or his or her representative immediately upon termination. In
addition, upon a termination due to Disability or Death, the Company shall pay
Executive or his or her representatives any earned but unpaid annual bonus.

                      (c) Termination Without Cause; Termination due to a Change
in Control. Upon the termination of the Executive's employment hereunder due to
a Termination Without Cause or Termination due to a Change in Control during the
Employment Period, neither the Executive nor his or her beneficiary or estate
shall have any further rights or claims against the Company under this Agreement
or otherwise, except the Accrued Rights, which shall be paid to the Executive
immediately upon termination, and the Severance Payments, which shall be paid to
the Executive (i) immediately upon termination, if such termination was a
Termination due to a Change in Control, or (ii) in equal monthly installments,
beginning on the first day of the month following the Termination Date and
ending on the first day of the month following the expiration of the
Non-Competition Period (as defined below), if such termination was a Termination
Without Cause. In consideration for the Severance Payments, the Executive agrees
to execute a release releasing the Company and its Affiliates (as defined below)
from all actions, claims, demands, causes of action, obligations, damages,
liabilities, expenses and controversies of any nature, excluding those arising
in connection with the enforcement of Executive's indemnification rights. In
addition, the Executive's right to receive any Severance Payments shall be
subject to the prior receipt by the Company of an executed acknowledgment by the
Executive, in a form satisfactory to the Company, of his or her continuing
obligations to the Company under Sections 11 and 12 of this Agreement. Upon a
Termination Without Cause the Company also shall pay Executive any earned but
unpaid annual bonus. As used in this Agreement, "Affiliate" means, with respect
to any person or entity, any other person or entity who directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with such person or entity; "control" means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of a person or entity whether through ownership of voting securities, by
contract or otherwise.

                      (d) Voluntary Termination by Executive. Upon any voluntary
termination by Executive, neither the Executive nor his or her beneficiary or
estate shall have any further rights or claims against the Company under this
Agreement or otherwise, except the Accrued Rights, which shall be paid to the
Executive immediately upon termination.

                      (e) Taxes. In the event that any Severance Payments,
Accrued Rights or other payments or benefits received or to be received by
Executive in connection with a Change in Control or termination of Executive's
employment (pursuant to the terms of another plan, arrangement or agreement with
the Company, any person or entity whose actions result in a Change in Control or
any Affiliate of the Company) (collectively the "Total Payments") would not be
deductible (in whole or in park) as a result of Section 280G of the Internal
Revenue Code of 1986, as amended (the "Code"), by the Company, an Affiliate or
other person or entity making such payment or providing such benefit, the
parties hereby agree, to the extent possible, to take all actions and execute
all documents necessary to insure that none of the payments made to the
Executive under this Agreement shall be treated as "parachute payments" for the
purpose of disallowance of deductions under Section 280G; provided, however,
that to the extent the foregoing is not possible, payments or benefits shall be
so reduced until no portion of the Total Payments is not deductible to the
Company. Executive shall be entitled to elect which payments or benefits shall
be so reduced. For purposes of this limitation, (1) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have effectively
waived in writing prior to the date of payment shall be taken into account, (2)
no portion of the Total Payments shall be taken into account which in the
opinion of tax counsel selected by the Company's independent auditors and
acceptable to Executive does not constitute a "parachute payment" within the
meaning of Section 280G(b)(2) of the Code, and (3) the value of any noneash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Company's independent auditors in accordance with the
principles of Sections 280(d)(3) and (4) of the Code. Executive shall not be
required to mitigate the amount of any payment provided for in this Section 10
by seeking employment or otherwise.

           SECTION 11. Disclosure of Information. The Executive agrees that at
any time during and after the Employment Period, he and all of his or her
Affiliates, if any, will maintain in confidence and not disclose, directly or
indirectly, to any person or entity, or use for any purpose (except for the
benefit of the Company or any Affiliate thereof), any Confidential Information,
except as required by law and to the extent such information becomes publicly
known other than as a result of a disclosure by the Executive or his or her
Affiliates. For purposes of this Agreement, "Confidential Information" shall
mean any ideas, methods, trade secrets, customer information or business plans
or any other confidential or proprietary information of the business of the
Company. Without limiting the generality of the foregoing, Confidential
Information shall include: (a) customer and prospective customer lists and
details of agreements and arrangements with customers; (b) marketing, financial
and other business information and plans; (c) research and development; (d)
computer programs; (e) sources of supply; (f) identities of consultants and
contractors; (g) purchasing, operating and other cost data; (h) special customer
needs, costs and pricing data; and (i) employee information. Confidential
Information shall also include information recorded in manuals, memoranda,
projections, minutes, plans, drawings, designs, formula books, specifications,
computer programs and records, whether or not legended or otherwise identified
as Confidential Information. Upon the termination of the Executive’s employment
hereunder for any reason, the Executive shall promptly as practicable, return to
the Company any books, records, files and other information and all other
property of the Company, tangible and intangible, including, but not limited to,
all Confidential Information which is then in the possession or control of the
Executive, his or her Affiliates or partners or any of his or her attorneys and
accountants, or which thereafter comes into the possession or control of any
such Persons, wherever located.

           SECTION 12. Restrictive Covenants. (a) Non-Competition. The Executive
hereby acknowledges and recognizes that during the Employment Period he will be
privy to trade secrets and confidential information critical to the Company’s
business and that the Company would find it extremely difficult or impossible to
replace the Executive. Accordingly, Executive agrees that, in consideration of
the premises contained herein, and the consideration to be received by the
Executive hereunder, he will not and will not permit any of his or her
Affiliates to, except with the Company’s prior written consent, during the
period of employment and for a period of two years from and after the
Termination Date (the "Non-Competition Period"), directly or indirectly, own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, lender, consultant or otherwise with, any business or organization
(other than the Company) in any part of the United States of America in which
the Company sells products or provides services, which, directly or indirectly,
Competes (as hereinafter defined) with the Company. For purposes of this
Agreement, a business or organization shall be deemed to "Compete" with the
Company if such business or organization (i) competes with the business of the
Company as it is conducted at any time during the period of employment or (ii)
engages in the development, production, sale or rental of products, or the
rendering of services, which are the same as, similar to or competitive with,
the products or services being developed, provided, sold, rented or rendered by
the Company at any time during the period of employment. Nothing in this
paragraph shall prohibit the Executive or any of his or her Affiliates from
owning for passive investment purposes less than 5% of the publicly traded
securities of any corporation listed on the New York Stock Exchange or the
American Stock Exchange or whose securities are quoted on the NASDAQ National
Market or the NASDAQ SmallCap Market.

                      (b) Customer Non-Solicitation. During the Non-Competition
Period, the Executive shall not, and shall not permit any of his or her
Affiliates to, directly or indirectly, (i) solicit, raid, entice or induce,
directly or indirectly, any person or entity that currently is a customer of the
Company, to become a customer of any person or entity (other than the Company)
for products or services the same as, or competitive with, those products and
services as from time to time shall be provided by the Company, or (ii) approach
any such person or entity for such purpose or authorize the taking of such
actions by any other person or entity or assist or participate with any such
person or entity in taking such action.

                      (c) Employee Non-Solicitation. During the Non-Competition
Period, the Executive shall not, and shall not permit any of his or her
Affiliates to, directly or indirectly, (i) solicit, raid, entice or induce, any
person that currently or at the time of such act is an employee of the Company
or any Affiliate of the Company to become employed by any person or entity
(other than the Company), or (ii) approach any such employee for such purpose or
authorize or participate with the taking of such actions by any other person or
entity, or assist or participate with any such person or entity in taking such
action. The provisions of this paragraph shall not apply with respect to any
person or entity who was not induced, directly or indirectly, to leave the
employ of the Company or any Affiliate of the Company by or with the cooperation
of the Executive or any of his or her Affiliates.

                      (d) Non-disparagement of the Company. The Executive
covenants that he will not, directly or indirectly at any time during or after
the Employment Period, disparage the Company or any of its shareholders,
directors, officers, employees, or agents.

                      (e) Non-disparagement of the Executive. The Company
covenants that it will not, directly or indirectly at any time during or after
the Employment Period, disparage the Executive.

                      (f) Acknowledgement. The Executive understands that the
foregoing restrictions may limit his or her ability to earn a livelihood in a
business similar to the business of the Company, but he nevertheless believes
that he has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given his or her
education, skills and ability), the Executive does not believe would prevent him
from earning a living other than in a business which Competes with the Company
as described above.

           SECTION 13. Enforcement; Severability; Etc. It is the desire and
intent of the parties that this Agreement, including, without limitation, the
provisions of Sections 11 and 12 of this Agreement, shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of Sections 11 and 12 of this Agreement is adjudicated to be invalid
or unenforceable or shall for any reason be held to be excessively broad as to
duration, geographic scope, activity or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
applicable law and such provision shall be deemed modified and amended to the
extent necessary to render such provision enforceable in such jurisdiction.

           SECTION 14. Remedies. The Executive acknowledges and understands that
the provisions of Sections 11 and 12 of this Agreement are of a special and
unique nature, the loss of which cannot be adequately compensated for in damages
by an action at law, and that the breach or threatened breach of the provisions
of Sections 11 and 12 of this Agreement would cause the Company irreparable
harm. In the event of a breach or threatened breach by the Executive of the
provisions of Sections 11 and 12 of this Agreement, the Company shall be
entitled to an injunction restraining him from such breach. In the event of a
breach by the Executive of the provisions of Section 12 of this Agreement, the
term of the Non-Competition Period shall be extended by the period of the
duration of such breach. All remedies available for breach of this Agreement are
cumulative, and neither the pursuit of any remedy nor anything contained in this
Agreement shall be construed as an election of a remedy or as prohibiting the
Company from or limiting the Company in pursuing any other remedies available
for any breach or threatened breach of this Agreement.

           SECTION 15. Offset. The Company shall be entitled to offset against
any and all amounts owing to the Executive under this Agreement, including
without limitation Severance Payments, if any, the amount of any and all claims
that the Company may have against the Executive whether or not arising under
this Agreement.

           SECTION 16. Notices. All notices, claims, certificates, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given and delivered if personally delivered or if sent
by nationally recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed, if to
the Company, at NR Holdings, Inc., 450 East Las Olas Boulevard, 14th Floor, Fort
Lauderdale, FL 33301, Facsimile: 954-759-6992, Attn: Chief Executive Officer,
with a copy to Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, NY
10038, Attn: Mark Rosenbaum, Esq., Facsimile: 212-806-6632, and if to the
Executive, at the address set forth under the name of the Executive on the
signature page hereto, or to such other address as the party to whom notice is
to be given may have furnished to the other party or parties in writing in
accordance herewith. Any such notice or communication shall be deemed to have
been received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of nationally recognized overnight courier, on the
next business day after the date when sent, (c) in the case of telecopy
transmission, when received, and (d) in the case of mailing, on the third
business day following that on which the piece of mail containing such
communication is posted. Written notice from the Company’s Board of Directors
shall constitute proper notice from the Company in all cases relating to this
Agreement.

           SECTION 17. Arbitration. Subject to the Company’s remedies in Section
14 of this Agreement, the parties agree that any dispute arising under this
Agreement shall be submitted to arbitration within thirty (30) days after a
party sends written notice of a dispute hereunder to the other party if such
dispute is not resolved by the parties during such thirty (30) day period.
Within ten (10) days after such dispute is submitted to arbitration under this
Section, the parties shall select an arbitrator mutually acceptable to both
parties. If after such ten (10) day period the parties are unable to select a
mutually acceptable arbitrator, the dispute shall be referred to the American
Arbitration Association (the "AAA"), to be settled by arbitration in New York,
New York in accordance with the arbitration rules of the AAA. The fees and
expenses of the arbitrator shall be borne equally by the parties. The
arbitrator’s award shall be final and binding on the parties and may be
submitted to any court in the State of Florida that has jurisdiction over the
matter, to be entered as a final judgment.

           SECTION 18. Binding Agreement; Benefit. Subject to Section 24 below,
the provisions of this Agreement will be binding upon, and will inure to the
benefit of, the respective heirs, legal representatives, successors and assigns
of the parties. The Executive acknowledges and agrees that each Affiliate of the
Company shall be an intended third party beneficiary of this Agreement.

           SECTION 19. Governing Law. This Agreement will be governed by, and
construed and enforced in accordance with, the laws of the State of Florida
without giving effect to any principles of conflict of laws. Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement may be brought against either of the parties in the
courts of Broward County, Florida and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.

           SECTION 20. Waiver of Breach. The waiver by either party of a breach
of any provision of this Agreement by the other party must be in writing and
shall not operate or be construed as a waiver of any other or subsequent breach
by such other party.

           SECTION 21. Entire Agreement; Amendments. This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements or understandings between the parties with
respect thereto. This Agreement may be amended only by an agreement in writing
signed by the parties hereto and authorized by the Company’s Board of Directors.

           SECTION 22. Representations and Warranties by Executive. The
Executive represents and warrants that he is not a party to or subject to any
restrictive covenants, legal restrictions or other agreements in favor of any
person or entity which would in any way preclude, inhibit, impair or limit the
Executives ability to perform his or her obligations under this Agreement,
including, but not limited to, non-competition agreements, non-solicitation
agreements or confidentiality agreements.

           SECTION 23. Headings. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

           SECTION 24. Assignment. This Agreement is personal in its nature and
the parties shall not, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder, other than by the Company in
connection with a reorganization of, or a sale of substantially all of its
assets by, the Company.

           SECTION 25. Counterparts. This Agreement may be executed in
counterparts, including a facsimile, and each such counterpart shall be deemed
to be an original instrument, but all such counterparts together shall
constitute but one agreement.

           SECTION 26. Survival. The provisions of Sections 5(e), 11, 12, 13,
14, 15, 16, 17, 18, 19 and 22 shall survive termination of this Agreement or
termination of the employment of the Executive for any reason.

           IN WITNESS WHEREOF, the parties have duly executed this Employment
Agreement as of the date first written above.

NR HOLDINGS, INC.



By: /s/ Joseph H. Izhakoff                 
      Joseph H. Izhakoff
      Executive Vice President, General Counsel
      and Secretary


By: /s/ Robert W. Schiller                     
      Name: Robert W. Schiller

